— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner’s death renders this proceeding moot insofar as he can no longer be granted his request to annul the determination finding him guilty of violating certain disciplinary rules (see, Matter of Dean v Tofany, 48 AD2d 964). Furthermore, petitioner’s case does not involve issues likely to evade review or present significant or important questions not previously passed upon; therefore, his claims will not be addressed (see, Matter of Herald Co. v O’Brien, 149 AD2d 781; Matter of Boodro v Coughlin, 142 AD2d 820).
Petition dismissed, as moot, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.